Citation Nr: 0843084	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-31 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain.

4.  Entitlement to service connection for bursitis, left 
shoulder (left shoulder disability).

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for degenerative 
changes, right knee (right knee disability).


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The veteran had active service from June 1971 to June 2001.  

This appeal arises from April 2006 rating decisions of the RO 
that, in pertinent part, continued the noncompensable 
evaluation for hearing loss, continued the 10 percent 
evaluation for hypertension, continued the 10 percent 
evaluation for lumbar strain, and denied service connection 
for bursitis, left shoulder, tinnitus, and degenerative 
changes, right knee.  The veteran filed a timely appeal of 
these decisions to the Board.  

In the veteran's September 2006 substantive appeal on VA Form 
9, the veteran requested the opportunity to testify at a 
hearing held before a Veterans Law Judge (formerly known as a 
Member of the Board) at the local regional office.  A 
videoconference hearing was scheduled for April 2008.  The 
veteran did not appear for the hearing and, since that time, 
has not requested the opportunity to testify at a hearing.  
Hence, the Board finds that the veteran's request to testify 
at a Board hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704.  

The issue of entitlement to service connection for a left 
shoulder disability and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA audiometric test results show that the service-
connected hearing loss is manifested by level I hearing in 
the right ear and level I hearing on his left.  

2.  The veteran hypertension is not productive of diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.

3.  The service-connected lumbar spine disability is not 
shown to be productive of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months, forward flexion of the 
thoracolumbar spine greater that 30 degrees but not greater 
that 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

4.  A right knee disability is not shown to be due to or the 
result of the veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 including Diagnostic 
Code 6100 (2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104; Diagnostic Code 7101 (2008).

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5242, 5243 (2008).  

4.  The veteran does not have a right knee disability that is 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  

Here, the RO, in letters, dated in February and March 2006, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including notice 
that a disability rating and effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  The veteran was 
also generally notified of the types of evidence VA would 
assist him in obtaining and informed that he should send 
information or evidence relevant to the claims to VA.  In 
addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims, and also informed the veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.  

Here, the Board notes that, for the veteran's increased-
compensation claims, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41- 42.  

In this case, the February 2006 RO letter did not meet all of 
the foregoing requirements described in Vasquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), however, 
the United States Court of Appeals for the Federal Circuit 
held that, where VA can show that the error did not affect 
the essential fairness of the adjudication, VCAA notice 
errors would not require reversal.  To demonstrate this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet. App.  at 48 ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
February 2006 RO letter specifically informed the veteran 
that he should submit evidence showing that his service-
connected disabilities had become worse and proceeded to 
suggest documents and records that would tend to demonstrate 
this worsening.  The veteran was also afforded a Statement of 
the Case dated in August 2006 that set forth the criteria for 
functional impairment and functional loss, to include the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10, 4.40, 4.45, 4.59, and set forth 
what was required for a higher evaluation for the veteran's 
service-connected disabilities.  38 C.F.R. § 4.71a, 4.85, 
4.86, 4.104, and Diagnostic Codes 5002, 5003, 5242, 7101.  In 
addition, in his September 2006 substantive appeal, the Board 
notes that the veteran responded to the statement of the case 
and included additional argument regarding his claims. 

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's increase rating claims after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claims, 
the notice was provided by the RO prior to the certification 
of the veteran's case to the Board.  The Board also finds 
that the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the veteran and his representative have had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the 
claims.  Based on the above, the Board concludes that any 
defect in the timing of the VCAA notice is harmless error.  
See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, VA examination reports, 
and written statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

IV.  Increased rating claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  
Where an increase in the level of a service-connected 
disability is at issue, as it is in the veteran's case, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  


A.  Entitlement to a compensable evaluation for hearing loss.

The veteran's bilateral hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  

Under this Code, defective hearing evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that, as the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment, 
this provision is not applicable.  

The medical evidence in this case consists primarily of an 
audiological evaluation dated in February 2006.  This 
examination reveals maximum pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
20
20
25
30
35

Speech audiometry revealed speech recognition ability of 100 
percent for the right ear, and 92 percent for the left ear.  

The mechanical application of the rating schedule to the 
examination of record shows that the veteran had a maximum 
level I hearing in each ear.  Under 38 C.F.R. § 4.85, this 
evaluation warrants a noncompensable disability rating for 
the veteran's current hearing loss.  38 C.F.R. § 4.85; 
Diagnostic Code 6100.  In light of the foregoing, entitlement 
to a higher evaluation for the veteran's disability is not 
warranted.  

B.  Entitlement to an initial evaluation  in excess of 10 
percent for hypertension.

The veteran's hypertension is currently evaluated as 10 
percent disabling under Diagnostic Code 7101.  

This code provides for a 10 percent evaluation for diastolic 
pressure predominantly 100 or more, or systolic pressure of 
160 or more, or as a minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

Based on the evidence of record, an evaluation in excess of 
10 percent for the veteran's hypertension is not warranted.  

According to the medical evidence, the veteran is taking 
medication for his hypertension.  Under the rating criteria 
for hypertension, the need for continuous medication for 
hypertension warrants a compensable rating of 10 percent.  
However, a rating in excess of 10 percent is not warranted 
unless predominant diastolic pressure readings of at least 
110 are noted.  In this case, however, the veteran's claims 
file revealed blood pressure readings of 139/85, 142/84, and 
127/80 in a February 2006 VA examination.  And other blood 
pressure readings in his claims file were 149/88 and 143/89 
in March 2006, 150/90 in January 2006, and 127/82 in July 
2005.  None of the veteran's diastolic readings, however, 
were noted to have gone over 110.  The veteran's medical 
records clearly indicate consistent readings of diastolic 
pressure of less than 110.  

In addition, under the rating criteria for hypertension, 
systolic pressure readings predominantly in excess of 200 
warrant an increased rating.  However, at no time of record 
has the veteran's systolic blood pressure readings exceeded 
200.  Therefore, an increased evaluation is not warranted on 
this basis either. 

Based on the foregoing, an evaluation in excess of 10 percent 
for the veteran's hypertension is not warranted.  Diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more is not indicated by the 
veteran's medical records or VA examination.

C.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain.

Next, the veteran contends that he should receive a higher 
evaluation for his service-connected low back disability.  

Here, the veteran's lumbar disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5242.  
Diagnostic Code 5242 is part of the General Rating Formula 
for Diseases and Injuries of the Spine, effective September 
26, 2003, 38 C.F.R. § 4.71a, which provides that, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching, in the area of the spine affected by 
the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater 
that 60 degrees but not greater that 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater that 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater 
that 30 degrees but not greater that 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater that 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, 
a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar 
spine, and 

a 100 percent evaluation is warranted where there 
is unfavorable ankylosis of the entire spine.  

To the extent that the veteran has been diagnosed with 
intervertebral disc syndrome, the veteran's disability could 
be evaluated under Diagnostic Code 5243.  Under this code, 
the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

The medical evidence in this case consists of a VA 
examination dated in February 2006.  The veteran reported 
having pain in his low back once a month for three days.  The 
examiner indicated no radiation, numbness or weakness, no 
bowel or bladder incontinence, and no erectile dysfunction.  
The veteran was noted to wear a brace, but did not use a cane 
or crutch.  The veteran was noted to be taking medication.  
The examiner also indicated that there has been no physician-
directed bed rest and that the veteran has no specific 
activity restriction.  The examiner noted that when the 
condition flares, the veteran is unable to lift more than 15 
pounds and is unable to stand for more than 4 minutes.  On 
examination, the veteran was noted to have normal curvature 
of the spine with no tenderness and no spasm.  Range of 
motion testing revealed right and left lateral bending of 0-
30 degrees, extension of 40 degrees, flexion to 110 degrees, 
and right and left rotation of 0-70 degrees.  There was no 
pain indicated on range of motion testing and no diminution 
with repetitive testing.  The veteran had negative straight 
leg raising bilaterally and 5/5 strength throughout the lower 
extremities.  There was normal sensation throughout the lower 
extremities with no evidence of atrophy.  The veteran was 
indicated to have lumbar strain.  The veteran was noted to 
have no additional limitation by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  X-rays indicated 
normally appearing lumbosacral spine.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's back 
disability is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 5243 
for intervertebral disc syndrome, the veteran's back 
condition must have been productive of incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  Here, the 
veteran was not indicated to have had any such episodes.  

In order to warrant a higher evaluation under the new General 
Rating Formula for Diseases and Injuries of the Spine, a 
higher evaluation will be awarded where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees, combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

As noted, the veteran's range of motion studies will not 
support a higher evaluation under these criteria, nor is 
there evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain, as noted 
above, the record does not reflect objective evidence of 
additional impairment beyond the limitations noted, as caused 
by such pain, weakness or related factors.  And the VA 
examiner noted that there was no pain on range of motion 
testing and no additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive use. 
Evidence indicating a finding of additional functional loss 
beyond that which is objectively shown in the examinations is 
not shown.  Therefore, the Board holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

D.	Extraschedular consideration.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), that there is no showing that 
the veteran's disabilities have necessitated frequent periods 
of hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



III.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that the veteran has been noted to have 
right knee pain and strain or sprain involving the 
gastrocnemus without evidence of frank tear and mild 
degenerative changes involving patellar and femoral cartilage 
laterally of the right knee.  The veteran's in-service and 
post-service medical records, however, do not indicate that 
this disability had its onset in service, or within one year 
of service, nor do they indicate that this disability was in 
any way related to or caused by his service.  

In this regard, the Board notes that the veteran's service 
medical records do not indicate that the veteran had a right 
knee disability in service.  And the medical evidence also 
does not indicate right knee arthritis within one year of 
service.  The post-service records note complaints of right 
knee pain in the January 2006  that was indicated to have 
been going on for the month prior to the note.  A December 
2005 x-ray report also indicated a very small osteophyte on 
the superior articulating margin of the patella, unchanged 
from a November 2003 comparison x-ray, and finding earliest 
change of osteoarthritis at the right patellofemoral joint,

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran has a right knee 
disability that is the result of his active service.  In 
reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this regard, the Board notes that the veteran has not been 
afforded a VA examination in order to address whether the 
veteran has a right knee disability and, if so, whether such 
disability is related to his service.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain a diagnosis of a 
right knee disability prior to a December 2005 x-ray report 
and the January 2006 VA treatment note indicating right knee 
pain and finding mild degenerative changes in the right knee.  
There is no medical evidence indicating that such condition 
is related to the veteran's active duty service.  38 C.F.R. § 
3.159(c)(4) (2002); see also Wells v. Principi, 326 F.3d 1381 
(2003); Charles v. Principi, 16 Vet. App. 375 (2002).  The 
Board therefore concludes that a VA examination of the 
veteran for this disability is not necessary in this case.  


ORDER

1.  A compensable evaluation for hearing loss is denied.

2.  An evaluation in excess of 10 percent for hypertension is 
denied.

3.  An evaluation in excess of 10 percent for lumbar strain 
is denied.

4.  Service connection for degenerative changes, right knee, 
is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for a left shoulder disability and tinnitus must 
be remanded for further action.  

With respect to the veteran's tinnitus claim, the Board notes 
that the veteran was afforded a VA audiological examination 
dated in February 2006.  This examination noted that the 
veteran had tinnitus which was noted to have first presented 
approximately a year before the examination.  The veteran's 
service medical records do not indicate complaints of 
tinnitus and the veteran's post-service records, including a 
June 2005 treatment note and an August 2001 VA examination, 
noted that the veteran denied tinnitus.  The Board notes, 
however, that both the August 2001 and the February 2006 VA 
examiners indicated that there was no chart available for 
review at the time of the examination, and did not offer an 
opinion regarding whether the veteran had tinnitus that was 
related to his service.  

The Board therefore finds that theses examinations are 
inadequate in this case. In this regard, the Board notes that 
VA's duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents should be 
reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  

Upon remand, an additional VA examination is warranted to 
determine whether the veteran has tinnitus that is related to 
or had its onset during service.  Pursuant to the VCAA, such 
an examination is required to adjudicate the veteran's claim.  
See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4), 3.307, 
3.309.  

With respect to the veteran's left shoulder claim, the Board 
notes that the veteran was afforded a general VA examination 
dated in August 2001, in which the veteran was diagnosed with 
left shoulder bursitis and/or impingement syndrome.  The 
examiner indicated that the veteran had left shoulder pain 
and that he had been diagnosed with bursitis three or four 
years earlier, which would have placed such a diagnosis in 
service.  The examiner also indicated that this condition had 
been treated with nonsteriodal antiinflammatoryies and 
earlier that year with a steroid injection. 

The veteran's service medical records, however, while 
indicating rotator cuff bursitis of the right shoulder, do 
not indicate any disability of the left shoulder.  And the 
August 2001 examiner did not indicate whether he had reviewed 
the veteran's claims file in connection with the examination.  
Finally, the Board notes that the veteran's post-service 
treatment records do not indicate treatment for a left 
shoulder disability.  

Based on the foregoing, the Board finds that the veteran's 
left shoulder claim should be remanded and that the veteran 
should be afforded a VA examination in order to determine 
whether the veteran has a left shoulder disability that had 
its onset in service or within one year of service.  Pursuant 
to the VCAA, such an  examination is warranted.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).

Prior to affording the veteran additional VA examinations, 
the Board notes that any outstanding medical records relevant 
to the veteran's claims should be associated with his claims 
file.  Here, the Board notes that the veteran has been 
treated at the Charleston VA Medical Center.  The RO should 
therefore update the veteran's file with any records from 
this facility dated since August 2006.  The veteran should 
also be afforded an opportunity to submit any additional 
records that may be relevant to his claims.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for tinnitus and his left shoulder 
since service.  This should include 
treatment records from the Charleston 
VA Medical Center dated since August 
2006.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for VA audiological examination 
in order to determine the nature and 
etiology of any tinnitus found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
tinnitus found to be present.  If the 
examiner diagnoses the veteran as having 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the tinnitus was 
caused by or had its onset during 
service. The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for VA examination in order to 
determine the nature and etiology of any 
left shoulder disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any left 
shoulder disability found to be present.  
If the examiner diagnoses the veteran as 
having any such disability, the examiner 
should state the diagnosis and offer an 
opinion as to whether it is at least as 
likely as not that the condition was 
caused by or had its onset during service 
or within one year of service.  The 
examiner should comment on the veteran's 
service medical records and the August 
2001 VA examination report diagnosing 
left shoulder bursitis and/or impingement 
syndrome.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims in light of all the evidence of 
record.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


